And per cwriwn,
the executor is a competent witness to prove the state of the papers when he found them, and where they were discovered, from the necessity of the ease. He is merely called to a collateral point before the court, to introduce the papers to the j ury. But to show the writings in evidence, it must previously be ascertained that they once existed as obligations. On the face of the writings, it would rather appear, that they had never been executed, asno vestiges of subscription either by Dehaas or the witnesses *38are t.o be found; and it having been agreed, that Lukens should be at the expense of patenting the lands, it is not probable, that Dehaas would have paid the full consideration mbney, unless he had obtained some engagement that those expenses' should be paid by Lukens. Where bonds have been given at the time of the' execution of articles, the execution of the bonds is usually recited, or an acknowledgment of the receipt of the consideration money is inserted therein. There being no proof here, that the papers ever existed as bonds, they cannot be received in evidence.
Mr- Lewis, pro quer.
Messrs. Ingersoll and S. Levy, pro def.
"Verdict quer. for 7521. 4s. 2d. damages.